[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The defendant D.H. Scott has moved (#137) to "reargue" Judge Cioffi's decision dated December 3, 1990, granting summary judgment against this defendant on the basis that the court did not consider his memorandum of June 28, 1990, because it may not have been in the file.
I have now had the opportunity to review this memorandum and nothing therein persuades me that Judge Cioffi was in error when he determined that the loan in question was a commercial, not a consumer loan, and hence exempt from certain disclosure requirements.
The decision, therefore, stands and the matter should be claimed for a foreclosure.
W. B. LEWIS, J. CT Page 3994